Citation Nr: 0415189	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  00-20 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
right shoulder.

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Entitlement to service connection for left foot spurs.

4.  Entitlement to service connection for disability 
manifested by left little toe larger than right little toe.

5.  Entitlement to service connection for damaged nervous 
system, to include numbness in arms due to allergic reaction.

6.  Entitlement to service connection for low back disability 
manifested by back pain, to include spina bifida.

7.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disorders, under 
38 C.F.R. § 3.324, from June 30, 1998 through October 22, 
2000. 

8.  Entitlement to an increased disability rating for 
service-connected sinus allergies, currently evaluated as 10 
percent disabling.

9.  Entitlement to an increased (compensable) evaluation for 
service-connected prostatitis.

10. Entitlement to an effective date prior to June 30, 1998 
for the award of service connection for sinus allergies.

11. Entitlement to an effective date prior to June 30, 1998 
for the award of service connection for prostatitis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.



Procedural history

The veteran served on active duty from May 1983 to December 
1986.

In August 1999, the RO granted the veteran's claims of 
entitlement to service connection for prostatitis and sinus 
allergies and assigned noncompensable ratings therefor, 
effective as of June 30, 1998.  The RO denied the assignment 
of a compensable rating based on multiple noncompensable 
disabilities under 38 C.F.R. § 3.324.  The RO denied claims 
of entitlement to service connection for right shoulder 
bursitis, erectile dysfunction, left foot spurs, a disability 
manifested by left little toe larger than the right little 
toe, a damaged nervous system to include numbness in the arms 
due to allergic reaction, and low back disability manifested 
by back pain and including spina bifida.  The veteran 
disagreed with the August 1999 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
September 2000.

In a November 2002 rating decision, the RO increased the 
rating assigned for the veteran's service-connected sinus 
allergies to 10 percent, effective October 23, 2000.  The RO 
denied his claim for a compensable rating for service-
connected prostatitis and again denied the claims of 
entitlement to service connection for the various other 
disabilities listed above.  

In May 2003, the RO issued a supplemental statement of the 
case (SSOC) that, in pertinent part, addressed for the first 
time claims by the veteran of entitlement to effective dates 
prior to June 30, 1998 for the award of service connection 
for sinus allergies and prostatitis.  

The issues on appeal are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.




REMAND

After having reviewed the VA claims folder, and for the 
reasons set forth below, the Board believes that a remand of 
this case is necessary.

Reasons for remand

1.  Entitlement to service connection for bursitis of the 
right shoulder.

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Entitlement to service connection for left foot spurs.

4.  Entitlement to service connection for disability 
manifested by left little toe larger than right little toe.

5.  Entitlement to service connection for damaged nervous 
system, to include numbness in arms due to allergic reaction.

6.  Entitlement to service connection for low back disability 
manifested by back pain, to include spina bifida.

7.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disorders, under 
38 C.F.R. § 3.324, from June 30, 1998 through October 22, 
2000.

8.  Entitlement to an increased disability rating for 
service-connected sinus allergies, currently evaluated as 10 
percent disabling.

9.  Entitlement to an increased (compensable) evaluation for 
service-connected prostatitis.

The Veterans Claims Assistance Act of 2000

The Board finds that a remand is in order to ensure full and 
complete compliance with the enhanced duty to notify and duty 
to assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A].

In this case, the record shows the RO, while having provided 
the veteran with general notice of the statutory and 
regulatory provisions relevant to his claims in its rating 
decision, statement of the case, and supplemental statement 
of the case, did not provide him with specific notice of VA's 
obligation to inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant, other than with regard to his 
several claims for earlier effective dates.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Absent notice of these obligations, it 
would potentially be prejudicial to the veteran if the Board 
were to proceed with a decision at this time.
The United States Court of Appeals for Veterans Claims (the 
Court) has repeatedly vacated Board decisions where the VCAA 
notice sent to the claimant has been absent or inadequate, to 
include situations in which it failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See, e.g., Charles v. Principi, 16 Vet. App. 370 
(2002). It is abundantly clear from the Court's judicial 
rulings on this subject that even providing a claimant with 
general VCAA notice will not satisfy the duty-to-notify 
provisions of the VCAA, as interpreted by the Court.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus if, as in here, the 
record has a procedural defect with respect to the notice 
requirement under the VCAA, this may no longer be cured by 
the Board.  Accordingly, the Board must remand the case to 
the agency of original jurisdiction because the record does 
not show that the veteran was provided adequate notice under 
the VCAA and the Board is without authority to do so.

Evidentiary development

The VCAA stipulates that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
"necessary" to make a decision on the claim.  See 
38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159.  In this 
case, the record contains competent evidence that the 
veteran, while in service, complained of various physical 
problems.  Under such circumstances, a VA examination and 
nexus opinion is necessary to make a decision in the claim.  
See also Charles v. Principi, 16 Vet. App. 370 (2002). 

 The Board additionally notes that the veteran was most 
recently accorded examinations for his service-connected 
disabilities in 1999.  The Board believes that the reports of 
more contemporaneous examinations should be obtained and 
considered.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) [VA's duty to assist includes the conduct of a 
thorough and contemporaneous medical examination].

10. Entitlement to an effective date prior to June 30, 1998 
for the award of service connection for sinus allergies.

11. Entitlement to an effective date prior to June 30, 1998 
for the award of service connection for prostatitis.

In May 2003, the RO, in the SSOC issued in that month, 
considered the veteran's claims that he was entitled to 
effective dates for the award of service connection for sinus 
allergies and prostatitis prior to the assigned date of June 
30, 1998.  This constitutes a rating decision on those 
issues.  The veteran thereafter submitted, in June 2003, a VA 
Form 9 which expressed his disagreement as to those issues.  
See 38 C.F.R. § 20.201 (2003).  The veteran was not, however, 
thereafter furnished with a statement of the case (SOC) as to 
those claims.  In such situations, according to the Court, 
the Board must remand the claims to the agency of original 
jurisdiction for the issuance of a SOC.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA, along with the appropriate time 
limits for him to submit any additional 
evidence.

2.  The veteran's claims folder should 
then be forwarded to an appropriate VA 
medical facility so that a VA 
compensation and pension examination may 
be scheduled.  The examiner should be 
asked to list any diagnoses pertaining to 
claimed right shoulder bursitis, erectile 
dysfunction, left foot spurs, a 
disability manifested by left little toe 
larger than right little toe, damaged 
nervous system including numbness in the 
arms due to allergic reactions, and a low 
back disability.  The examiner should 
provide an opinion as to whether any 
currently diagnosed disability is as 
likely as not related to the veteran's 
military service or any incident thereof, 
to include, with regard to erectile 
dysfunction, whether such is due to 
prostatitis, and, with regard to a 
"damaged nervous system", whether such 
is due to reaction to prescribed 
medication.

3.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
veteran's claims for service connection 
and for compensation.  If the decision 
remains in any manner unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

4.  With specific regard to the veteran's 
claims for the award for effective dates 
prior to those currently assigned for 
service connection for sinus allergies 
and prostatitis, VBA must issue a SOC 
pertaining to those two issues.  The 
veteran should be provide with 
appropriate notice of his appellate 
rights and accorded the appropriate 
period of time within which to submit a 
substantive appeal.  If a timely 
substantive appeal is received, that 
issue should be forwarded to the Board 
for appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




